                                     Case 2:19-cv-00555-GMN-VCF Document 13 Filed 02/14/20 Page 1 of 2




                                 1 Nicole E. Lovelock, Esq.
                                   Nevada State Bar No. 11187
                                 2 Justin C. Jones, Esq.
                                   Nevada State Bar No. 8519
                                 3 JONES LOVELOCK
                                   6675 S. Tenaya Way, Suite 200
                                 4 Las Vegas, Nevada 89113
                                   Telephone: (702) 805-8450
                                 5 Facsimile: (702) 805-8451
                                   Email: nlovelock@joneslovelock.com
                                 6 Email: jjones@joneslovelock.com

                                 7 Attorneys for Defendant First Bankcard, a division of
                                   First National Bank of Omaha
                                 8

                                 9

                                10                               UNITED STATES DISTRICT COURT
                                11                                      DISTRICT OF NEVADA

                                12 YEHUDA IZMAGRISTO,                                      CASE NO.: 2:19-cv-00555-GMN-VCF
6675 S. Tenaya Way, Suite 200
   JONES LOVELOCK




                                13                        Plaintiff,
    Las Vegas, NV 89113




                                14 v.                                                           STIPULATION TO DISMISS
                                                                                                    WITH PREJUDICE
                                15 FIRST BANKCARD, a division of FIRST
                                   NATIONAL BANK OF OMAHA,
                                16

                                17                        Defendant.
                                18 / / /

                                19 / / /

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
                                     Case 2:19-cv-00555-GMN-VCF Document 13 Filed 02/14/20 Page 2 of 2




                                 1         Pursuant to 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff, by and through
                                 2 his counsel of record, and Defendant, by and through its counsel of record, hereby stipulate and

                                 3 agree that all of Plaintiff’s claims against Defendant in the above-captioned action are dismissed

                                 4 with prejudice, with each party to bear their own costs and fees.

                                 5   DATED this 11th day of February 2020.            DATED this 11th day of February 2020.

                                 6
                                     __/s/ _Robert Tzall__________________            ___/s/ Nicole Lovelock________________
                                 7   Robert Tzall, Esq.                               Nicole Lovelock, Esq.
                                     Nevada Bar No.: 13412                            Nevada State Bar No. 11187
                                 8   THE LAW OFFICES OF ROBERT M.                     Justin C. Jones, Esq.
                                     TZALL                                            Nevada State Bar No. 8519
                                 9   1481 W. Warm Springs Rd, Suite 135.              JONES LOVELOCK
                                     Las Vegas, NV 89014                              6675 W. Tenaya, Suite 200
                                10   Telephone: (702) 666-0233                        Las Vegas, Nevada 89113
                                                                                      Telephone: (702) 805-8450
                                11    Attorney for Plaintiff                          Fax: (702) 805-8451

                                12
6675 S. Tenaya Way, Suite 200




                                                                                      Attorneys for Defendant
   JONES LOVELOCK




                                13
    Las Vegas, NV 89113




                                14
                                                                           IT IS SO ORDERED.
                                15
                                                                           Dated this 14
                                                                                      ___ day of February, 2020.
                                16

                                17
                                                                           ____________________________
                                18                                         Gloria M. Navarro, District Judge
                                                                           UNITED STATES DISTRICT COURT
                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28


                                                                                      2
